Exhibit 10.1

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN GRANTED BY THE SECURITIES AND EXCHANGE COMMISSION. THE
REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH TWO
ASTERISKS.

Execution Copy

 

 

 

 

TERMINALLING AND STORAGE AGREEMENT

by and between

SEMMATERIALS, L.P.,

(“Customer”)

and

SEMMATERIALS ENERGY PARTNERS, L.L.C.

(“Owner”)

dated as of

February 20, 2008

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINITIONS.    1 SECTION 2.    SERVICES,
STATEMENTS, INVOICES, DOCUMENTS AND RECORDS.    3 SECTION 3.    FEES, CHARGES
AND TAXES.    5 SECTION 4.    OPERATIONS, RECEIPTS AND DELIVERIES.    5
SECTION 5.    PRODUCT QUALITY STANDARDS AND REQUIREMENTS.    7 SECTION 6.   
TITLE AND CUSTODY OF PRODUCT.    8 SECTION 7.    LIMITATION OF LIABILITY AND
DAMAGES.    8 SECTION 8.    PRODUCT MEASUREMENT.    9 SECTION 9.    PRODUCT LOSS
AND PRODUCT GAIN.    9 SECTION 10.    FORCE MAJEURE.    9 SECTION 11.   
INSPECTION OF AND ACCESS TO THE STORAGE TANKS.    10 SECTION 12.    ASSIGNMENT.
   10 SECTION 13.    NOTICE.    11 SECTION 14.    COMPLIANCE WITH LAW AND
SAFETY.    11 SECTION 15.    DEFAULT, WAIVER AND REMEDIES.    12 SECTION 16.   
INSURANCE.    13 SECTION 17.    SECURITY AND CREDIT.    13 SECTION 18.   
INDEMNITY.    14 SECTION 19.    CONSTRUCTION OF AGREEMENT.    15

ATTACHMENT A

ATTACHMENT A-1

ATTACHMENT B

 



--------------------------------------------------------------------------------

TERMINALLING AND STORAGE AGREEMENT

This Terminalling and Storage Agreement (the “Agreement”) is entered into this
20th day of February, 2008 (the “Effective Date”) and is made by and between
SemMaterials Energy Partners, L.L.C., a Delaware limited liability company
(“Owner”), and SemMaterials, L.P., an Oklahoma limited liability company
(“Customer”, each of Owner and Customer sometimes referred to individually as
“Party” and collectively as the “Parties”).

R E C I T A L S

WHEREAS, Owner owns and operates certain asphalt cement and residual fuel
storage terminals; and

WHEREAS, Owner desires to provide terminalling and storage services to Customer
for Customer’s asphalt cement and residual fuel inventory and Customer desires
to receive said services at such storage terminals on the terms and conditions
set forth herein.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Parties agree to the following terms and conditions.

Section 1. Definitions.

In this Agreement, unless the context requires otherwise, the terms defined in
the preamble have the meanings indicated and the following terms will have the
meanings indicated below:

“Affiliate” means, in relation to a Party, any Person that (i) directly or
indirectly controls such Party, (ii) is directly or indirectly controlled by
such Party or (iii) is directly or indirectly controlled by a Person that
directly or indirectly controls such Party. For this purpose, “control” of any
entity or Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ownership of a majority of equity interests or voting power
or control in fact of the entity or Person or otherwise. For purposes of this
Agreement, Owner and its affiliates shall not be deemed to be Affiliates of
Customer and its affiliates.

“Applicable Law” means, with respect to any Governmental Authority, (i) any law,
statute, regulation, code, ordinance, license, decision, order, writ,
injunction, decision, directive, judgment, policy, decree and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any other Governmental Authority and (iii) any license, permit
or compliance requirement, in each case applicable to either Party and as
amended or modified from time to time.

“Barrel” means 42 U.S. Gallons.

“Base Terminalling Fee” has the meaning indicated in Attachment “A”.

“Business Day” means each calendar day, excluding Saturdays, Sundays, or other
holidays observed by Owner.

“Contract Year” means a period of 365 consecutive days commencing on January 1,
2009 and each successive period of 365 consecutive days during the Term of this
Agreement with the exception of (i) any Contract Year in which February has 29
days when the period will be 366 consecutive days, and (ii) the initial Contract
Year which shall begin on the Effective Date, and end December 31, 2008.

 

1



--------------------------------------------------------------------------------

“Force Majeure” means (i) strikes, lockouts or other industrial disputes or
disturbances, (ii) acts of the public enemy or of belligerents, hostilities or
other disorders, wars (declared or undeclared), blockades, thefts,
insurrections, riots, civil disturbances or sabotage, (iii) acts of nature,
landslides, severe lightning, earthquakes, fires, tornadoes, hurricanes, storms,
and warnings for any of the foregoing which may necessitate the precautionary
shut-down of pipelines, trucks, docks, loading and unloading facilities storage
tanks or other related facilities, floods, washouts, freezing of machinery,
equipment, or lines of pipe, inclement weather that necessitates extraordinary
measures and expense to construct facilities or maintain operations, tidal
waves, perils of the sea and other adverse weather conditions or unusual or
abnormal conditions of the sea or other water, (iv) arrests and restraints of,
or other interference or restrictions imposed by, governments (either federal,
state, civil or military and whether legal or de facto or purporting to act
under some constitutions, decree, law or otherwise), necessity for compliance
with any court order, or any law, statue, ordinance, regulation, or order
promulgated by a Governmental Authority having or asserting jurisdiction,
embargoes or export or import restrictions, expropriation, requisition,
confiscation or nationalization or (v) epidemics or quarantine, explosions,
breakage or accidents to equipment, machinery, plants, facilities or lines of
pipe, electric power shortages, breakdown or injury of trucks or vessels or any
other causes, whether of the kind enumerated above or otherwise, which were not
reasonably foreseeable, and which are not within the control of the Party
claiming suspension of its obligations under this Agreement pursuant to
Section 10 and which by the exercise of reasonable due diligence such Party is
unable to prevent or overcome. Such term will likewise include, in those
instances where either Party is required to obtain servitudes, rights-of-way,
grants, permits, or licenses to enable such Party to fulfill its obligations
under this Agreement, the inability of such Party to acquire, or delays on the
part of such Party in acquiring, at reasonable cost and after the exercise of
reasonable diligence, such servitudes, rights-of-way grants, permits or
licenses, and in those instances where either Party is required to furnish
materials and supplies for the purpose of constructing or maintaining facilities
to enable such Party to fulfill its obligations under this Agreement, the
inability of such Party to acquire, or delays on the part of such Party in
acquiring, at reasonable cost and after the exercise of reasonable diligence,
such materials and supplies. If Owner is claiming a suspension of its
obligations under this Agreement pursuant to Section 10, any of the above listed
events or circumstances will constitute a Force Majeure upon the first
occurrence of the event or circumstance. If Customer is claiming a suspension of
its obligations under this Agreement, an event or circumstance will not
constitute a Force Majeure unless and until it has occurred and continues for
thirty (30) consecutive days.

“Gallon” means a U.S. gallon of 231 cubic inches corrected to 60 degrees
Fahrenheit.

“Gloucester Option” has the meaning assigned to such term in Section 3.4.

“Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, authority or entity established or controlled by a
government or subdivision thereof, including any legislative, administrative or
judicial body, or any person purporting to act therefor.

“Indemnified Party” has the meaning assigned to such term in Section 18.1.

“Indemnifying Party” has the meaning assigned to such term in Section 18.1.

“Independent Inspector” means a licensed Person who performs sampling, quality
analysis and quantity determination of the Product received or delivered.

“Interest Rate” means the one-month London Interbank Offered Rate.

 

2



--------------------------------------------------------------------------------

“Liability” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, cost or expense of any kind (including
reasonable attorneys’ fees, other fees, court costs and other disbursements).
The term also includes any liability that directly or indirectly arises out of
or is related to any claim, proceeding, judgment, settlement or judicial or
administrative order made or commenced by any third party or Governmental
Authority.

“Minimum Storage Commitment” means the commitment by Customer to use and pay for
the level of storage services to be provided by Owner as set forth in Attachment
“A”.

“Minimum Throughput Commitment” means the commitment by Customer to use and pay
for the level of throughput services to be provided by Owner as set forth in
Attachment “A”.

“Minimum Use Commitments” means collectively the Minimum Storage Commitment and
the Minimum Throughput Commitment.

“Month” means a calendar month.

“Product” means each of the products described in Attachment “B” which are owned
by or for the account of the Customer.

“Product Loss” means any loss of Product occurring as a result of any
contamination, adulteration, mislabeling, misidentification or other loss of or
damage to Product caused by the failure of the Owner to use reasonable industry
procedures in the handling, testing or storage of Product, provided Product Loss
shall not include the result of loss of or damage to Product (i) associated with
circumstances involving Force Majeure, (ii) caused by the act or omission of
Customer, (iii) due to normal Product evaporation, shrinkage, clingage,
(iv) Product measurement inaccuracies within tolerance acceptable under current
industry practices, (v) associated with any regrading of Product resulting from
commingling of Product in the Storage Tanks or (vi) any other loss for any
reason whatsoever, provided such loss does not exceed one-half of one percent
(0.5%) of Customer’s Product then in the custody of Owner.

“Storage Tanks” those asphalt cement and residual fuel storage tanks located at
the Terminals and used to provide the terminalling and storage services to
Customer pursuant to this Agreement.

“Term” has the meaning indicated in Attachment “A”.

“Terminals” has the meaning indicated in Attachment “A” and Attachment “A-1”.

“Third Party” means any entity other than Owner, Customer or their Affiliates.

“Third Party Claim” has the meaning assigned to such term in Section 18.3.

“Ton” means a U.S. short ton of 2,000 pounds.

Section 2. Services, Statements, Invoices, Documents and Records.

2.1 Owner will provide to or for Customer the following storage and terminalling
services related to the receipt of Product at the Terminals and to the storage,
terminalling and delivery of Product into and out of the Storage Tanks
(collectively, the “Services”):

(a) Receive and unload all Product delivered by Customer to the Terminals from
time to time during the term of this Agreement;

 

3



--------------------------------------------------------------------------------

(b) Move the off-loaded Product described in Section 2.1(a) and load such
Product into the Storage Tanks;

(c) Store and terminal the off-loaded Product up to the capacity limits of the
Storage Tanks;

(d) Move Product among Storage Tanks at a particular location as requested by
Customer;

(e) Provide all pumping and heating necessary for proper performance of each of
the foregoing services, including heating facilities adequate to maintain the
temperature of Product as requested by Customer;

(f) Take samples of Product from various delivering vessels before unloading,
representing a composition of quality for the lot delivered, as requested by
Customer;

(g) Prepare all tank or vessel gauging reports, bills of lading and other
receiving papers and deliver copies thereof to Customer at such times and places
as it may reasonably request;

(h) Keep records and accounts and make reports relating to Product received in
storage and withdrawn from storage; and

(i) Present all required terminal documents and invoices to Customer which are
suitably detailed for payment.

2.2 The Services will be performed in a manner consistent with the prior
operating practices of the Terminals and Storage Tanks and in compliance with
Applicable Law. Owner may adapt its performance of the Services in order to be
consistent with industry practices, in order to meet the requirements of health
and safety laws, rules and regulations and in order to achieve the efficient
utilization of the Terminals Storage Tanks.

2.3 Within twenty-five (25) days following the end of each Month during the Term
of this Agreement, Owner will submit to Customer statements recording the volume
of Customer’s Product received into the Terminals and inventory balances in the
Storage Tanks during such Month calculated in accordance with the terms hereof
together with an invoice for amounts due under this Agreement for Services
provided during such Month.

2.4 Except as provided below in this paragraph, each Party will maintain a true
and correct set of records pertaining to its performance of this Agreement and
will retain copies of all such records for a period of not less than two
(2) years following termination or cancellation of this Agreement. Upon
reasonable prior notice, a Party or its authorized representative may at its
sole cost, during the Term of this Agreement and thereafter during the aforesaid
two year period, inspect such records of the other Party during normal business
hours at the other Party’s place of business. Unless a Party has taken written
exception to a statement or invoice within two (2) years following the end of
the year in which the statement or invoice is delivered, the statement or
invoice shall be conclusively presumed to be true and correct. No Party shall be
required to retain an invoice or statement that has become indisputable pursuant
to the aforesaid conclusive presumption.

 

4



--------------------------------------------------------------------------------

Section 3. Fees, Charges and Taxes.

3.1 Customer will pay Owner the fees, rates and charges set forth in Attachment
“A” with respect to the Services. All such payments, as well as any taxes and
other amounts to which Owner is entitled under this Agreement, shall be paid in
accordance with the terms and conditions set forth in this Agreement.

3.2 All fees and charges reflected in Owner’s invoices are due and payable
within fifteen (15) Business Days of the receipt of Owner’s invoice. Payment
must be made by electronic wire transfer of same day available federal funds to
Owner’s account and bank, both as indicated on Owner’s invoice. Invoices may be
sent by electronic mail and telephone facsimile. If Customer disputes any
portion of an invoice, Customer must pay the undisputed portion of the
invoice. Overdue amounts or disputed amounts that are resolved in favor of the
Owner will accrue interest at the Interest Rate from the date that payment is
due until paid in full. Customer will pay all of Owner’s costs (including
reasonable attorney’s fees and court costs) of collecting past due payments and
late payment charges, whether or not suit is brought.

3.3 Customer will pay any and all taxes, fees or other charges and assessments
imposed on the Services, including sales or other excise taxes on the storage
and throughput services. Customer will also pay any ad valorem or property
ownership taxes, if any, on Customer’s Product located at the Terminals or in
the Storage Tanks and Customer’s other property, if any. Owner shall be
responsible for and pay all other applicable taxes levied upon Owner, including
its own income and franchise taxes and any property and ad valorem taxes levied
on the Terminals and Storage Tanks.

3.4 If Customer is unable for a period of time to deliver to Owner the volumes
of Product required to meet any of the Minimum Use Commitments set out in
Attachment “A” as a result of Owner’s operational difficulties, closing of any
Terminal or Storage Tank as provided in Section 4.1, prorationing or
difficulties in delivery to any Terminal or Storage Tank that Customer is
otherwise ready, willing and able to deliver (a “Reduced Minimum Use Commitment
Period”), then upon written notice by Customer to Owner, the Minimum Use
Commitments will be reduced proportionately during the Reduced Minimum Use
Commitment Period, and Customer shall be entitled to receive a credit or refund
to the extent the payments made by Customer in respect of the Reduced Minimum
Use Commitment Period exceed the reduced Minimum Use Commitments; provided,
however, that the Minimum Use Commitments will not be reduced and Customer shall
not be entitled to receive any such credit or refund in the event the Terminal
and Storage Tank in Gloucester City, NJ is closed as a result of the exercise of
the option to purchase the property on which such Terminal and Storage Tank is
located pursuant to the Option Agreement, dated December 18, 2002, between Koch
Materials Company and the City of Gloucester City (the “Gloucester Option”).

Section 4. Operations, Receipts and Deliveries.

4.1 Receipts and deliveries of Product will be handled within the normal
business hours of the Terminals. Owner may, with Customer’s prior approval, make
temporary changes in the business hours of a Terminal or temporarily close any
Terminal or Storage Tank because of an extraordinary event. Owner will notify
Customer of such temporary changes or closure in advance, or as soon after
implementation as is practicable. Owner will not be responsible for the payment
of any costs incurred by Customer or its transportation carrier for any delay in
receiving or delivering Product or any other costs or fees, except to the extent
such delays are attributable to Owner’s inability to provide the Services other
than an event of Force Majeure covered by Section 10 hereof.

4.2 Customer must arrange for and pay all Third Party costs related to the
delivery of Customer’s Product to the Terminals and from the Storage Tanks.
Owner is not responsible for such

 

5



--------------------------------------------------------------------------------

Third Party costs. Unless otherwise provided by Owner in writing, Customer must
provide notice reasonably acceptable to Owner containing all necessary
instructions, including without limitation, the identity and quantity and any
other specifications of the Product and the tentative date of delivery to the
Terminals (the “Scheduling Notice”). Each Scheduling Notice delivered hereunder
by Customer for deliveries of Product to a Terminal shall be sent to those
individuals that Owner has specified to Owner to receive such Scheduling Notice
for the applicable Terminal with respect to such Product delivery.

4.3 Subject to the restrictions of Attachment “A”, Owner will deliver to
Customer, or to such Third Parties as Customer may direct, the Product held by
Owner in the Storage Tanks for the account of Customer. Customer is responsible
for providing to Owner documentation required to authorize deliveries for or on
its behalf from the Storage Tanks.

4.4 Owner will provide the Services to Customer only with respect to Product.
Customer will have access to the Terminals and Storage Tanks for other products
only with prior written notice to and consent by Owner. Any other product
approved by Owner will then become part of “Product” as defined in this
Agreement. If a special method of providing the Services is required for
Product, then Customer must notify Owner in sufficient time to enable Owner to
consider whether, in Owner’s sole discretion, it will accept the proposed
changes in the method of delivering the Services and to take the necessary
preparatory measures if it agrees with such changes. Absent such notice and
absent Owner’s written approval with respect to changes in the Product or the
method of delivering the Services, Owner will not be liable for losses or damage
incurred during the terminalling and storage of Product (except for losses and
damages resulting from Product Loss), nor will Owner be obligated to provide
such special Service. It is understood that the cost of any additional or
special equipment required by Customer or of alterations made necessary by the
nature of Product will be for the account of Customer, and Customer will be
responsible for the expense of any necessary cleaning and restoration to their
previous condition of the Terminals and Storage Tanks, including, without
limitation, pumps, and loading facilities, unless otherwise explicitly stated in
this Agreement. All fixtures, equipment and appurtenances attached to the
Storage Tanks will be installed by the Owner and will remain the property of
Owner.

4.5 Upon a change in the Product to be terminalled and stored during the Term of
this Agreement, or upon termination of this Agreement, Customer shall remove all
liquid Product from the Terminals and Storage Tanks that can be safely pumped
with existing equipment. Customer shall have a reasonable amount of time to
remove all liquid Product from the Terminals and Storage Tanks. Customer agrees
to reimburse Owner for the actual costs of such removal, plus a ten percent
(10%) administrative fee, should Customer fail to remove its liquid Product
within a reasonable time period.

4.6 If any Governmental Authority requires installation of any improvement,
alteration or addition to any Terminal or Storage Tank for purposes of
compliance with Applicable Law, and if the installation would require Owner to
make substantial and unanticipated capital expenditures, other than continued
maintenance and capital expenditures not affected by such requirement, Owner
will be entitled to impose a reasonable service surcharge (which surcharge may
include the Owner’s cost of capital) in addition to the fees set out in
Attachment “A”. Owner will notify Customer of (i) the cost of making any such
improvement, alteration or addition, after Owner’s efforts to mitigate such
costs, (ii) when such improvement, alteration or addition must be completed and
(iii) the Owner’s reasonable estimate of the service surcharge related to the
capital expenditure to be paid by Customer over the remaining Term. Owner will
not be required to make any improvements, alterations or additions to the
Terminals or the Storage Tanks in such circumstance, unless Customer agrees to
pay the surcharge. If Customer elects, after negotiation with Owner in good
faith, not to pay the surcharge and the Owner chooses not to pay for such
improvement, alteration or addition, Owner may direct the affected Product to a
mutually acceptable Storage Tank at the same Terminal, another Terminal or at
other facilities owned by Owner or its Affiliates. If Customer elects not to pay
the surcharge, and if Owner does not direct the Product to

 

6



--------------------------------------------------------------------------------

mutually acceptable alternate facilities, either Party may terminate this
Agreement as to the Services provided at the affected Terminals and/or Storage
Tanks from this Agreement, with an equivalent reduction of the fees set out on
Attachment “A”, including the Minimum Use Commitments, by giving the other Party
notice of its intention no later than thirty (30) days after Owner’s receipt of
notice of Customer’s election not to pay the service surcharge. If Customer
elects to pay the service surcharge, Owner shall proceed with the installation
of the required improvement, alteration or addition. Owner will calculate the
surcharge required to recover the portion of Owner’s costs for the improvement,
alteration or addition attributable to Customer’s use of the impacted portion of
the Terminals and/or Storage Tanks. The portion of Owner’s costs to be recovered
through the surcharge to Customer shall equal the percentage of total revenues
from the impacted segment of the Terminals and/or Storage Tanks attributable to
Customer’s use of such Terminal or Storage Tank segment for the six (6) full
Months preceding the date of Owner’s notice to Customer of the cost of the
improvement, alteration or addition. Customer may pay the surcharge in equal
monthly installments over the remaining Term. In such a case, the amount of the
monthly installment will be increased by an interest component calculated on the
surcharge at a rate of 1% over the prime lending rate as reported in the Wall
Street Journal on the date of completion of such installation. Within thirty
(30) days after completion of the required improvement, addition or alteration,
Customer may elect to pay the surcharge for the remaining Term in one lump sum.
Owner shall calculate the cost of the improvement, alteration or addition and
the surcharge using reasonable assumptions and estimates. In addition to actual
capital and installation costs, the costs to be recovered through the surcharge
will include engineering and interest expense (at a rate of 1% over the prime
lending rate as reported in the Wall Street Journal on the date of completion of
such installation) and subsequent reasonable expenses, if any, of operating or
maintaining such installation as reasonably determined by Owner.

4.7 When the Product is specifically identified and kept separate from the
product of other customers (“Segregated Service”), Customer will be responsible
for providing all tank bottoms and in all other cases, Customer will be
responsible for providing its proportional share of tank bottoms. Customer will
retain ownership of any portion or all of the tank bottoms it provides.

Section 5. Product Quality Standards and Requirements.

5.1 Customer warrants to Owner that all Product tendered by or for the account
of Customer for receipt into the Terminals and Storage Tanks will conform to the
specifications for such Product set forth in Attachment “B”, attached to this
Agreement and included in it for all purposes by this reference, and will comply
with industry standards and all Applicable Law. Owner may rely upon the
specifications and representations of Customer, if any, set forth in the
Scheduling Notice described in Section 4.2 as to Product quality. Owner will not
be obligated to receive Product into the Terminals and Storage Tanks that is
contaminated or that otherwise fails to meet the specifications set forth on
Attachment “B”, nor will Owner be obligated to accept Product that fails to meet
Product grade, if any, set forth in the Scheduling Notice. Should Owner remove
or dispose of or otherwise treat the Product for any water or other material or
contaminants in or associated with the Product at any time, Customer shall pay
or reimburse all costs and expense associated with such removal, disposal or
treatment.

5.2 The quality of Product tendered into the Terminals and Storage Tanks for
Customer’s account may be verified either by Customer’s laboratory analysis, or
by an Independent Inspector’s analysis indicating that the Product so tendered
meets minimum Product specifications, if any, set forth in the Scheduling
Notice. Such analysis may be conducted on a periodic basis in accordance with a
quality compliance program implemented by Customer, which program shall be
subject to the approval of Owner, which approval shall not be unreasonably
withheld. All costs associated with such compliance program shall be borne by
Customer. Upon reasonable notice to Customer, Owner, at its expense, may sample
any Product tendered to Owner for Customer’s account for the purpose of
confirming the accuracy of the analysis.

 

7



--------------------------------------------------------------------------------

5.3 Unless Owner has provided Segregated Service for the Product, Owner may
commingle fungible Products received from or on behalf of Customer with those
fungible products of other Third Parties using the Storage Tanks. Each Party may
at all reasonable times conduct appropriate tests to determine whether Product
meets the applicable specifications set forth in the Scheduling Notice. Owner
will be liable to Customer by reason of contamination of Product occurring at
the Terminals or in the Storage Tanks that causes the Product to fail to meet
specifications, but only to the extent such contamination involves a Product
Loss. In all other cases, Customer shall indemnify Owner for any Liability
incurred by Owner to parties who purchase Product from Customer.

Section 6. Title and Custody of Product.

6.1 Title to the Product will remain with Customer at all times subject to any
lien in favor of Owner created pursuant to the terms of this Agreement or under
Applicable Law. Owner will assume custody of the Product beginning when such
Product passes the flange connection between the rail car, barge, ship, or
vehicle and Owner’s receiving hose at the Terminals and custody will pass back
to Customer at the time such Product passes the outlet flange of each Storage
Tank.

6.2 Owner shall indemnify Customer for damages, losses, or injury caused by
Owner’s gross negligence or intentional misconduct. Owner shall otherwise have
no responsibility for any loss, damage or injury to persons or property
(including the Product) arising out of possession or use of the Product, except
to the extent that such loss, damage or injury involves a Product Loss. Customer
shall indemnify Owner for any Liability incurred by Owner to Third Parties
arising out of Owner’s possession or use of the Product for which Owner is not
liable under this paragraph and for any Liability to Third Parties arising out
of or pertaining to the Product before its delivery by Customer to the Terminals
and after its receipt by Customer from the Storage Tanks.

Section 7. Limitation of Liability and Damages.

7.1 The maximum Liability of Owner for Product Loss will not exceed, and is
strictly limited to, the market value of the Product at the time of the Product
Loss or immediately prior to its contamination, plus the costs and expenses
actually, reasonably and necessarily incurred by Customer or Customer’s
immediate purchaser in damage to equipment into which such Product was delivered
from the Storage Tanks, plus any fines and penalties actually levied or imposed
by anyone including federal, state or local governments against Customer or
Customer’s immediate purchaser by reason of such fault on Owner’s part. Owner
may, in lieu of payment for Product, replace such Product with Product of like
grade and quality.

7.2 EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS WITH RESPECT TO CLAIMS
OF THIRD PARTIES, AND EXCEPT FOR CUSTOMER’S MINIMUM USE COMMITMENTS, THE
PARTIES’ LIABILITY FOR DAMAGES HEREUNDER IS LIMITED TO DIRECT, ACTUAL DAMAGES
ONLY, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIFIC PERFORMANCE,
LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT, CONTRACT OR
OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT. Each Party acknowledges its duty to mitigate
damages hereunder.

 

8



--------------------------------------------------------------------------------

Section 8. Product Measurement.

8.1 Quantities of Product delivered to the Terminals and redelivered from the
Storage Tanks shall be determined for deliveries and receipts by truck, rail,
ship and barge volumes and shall be measured by one of the following methods:
meter, scale weights, bills of lading, barge and ship gauges or terminal tank
gauges. Absent fraud or manifest error, the quantities of Product in the Storage
Tanks will be determined on a monthly basis by tank gauge readings on the last
day of each month and, for the month of December, by a physical dipping of each
storage tank. Unless indicated otherwise, quantity determinations will be based
on a Barrel or Ton of Product and shall be determined in accordance with the
latest established API/ASTM standards for the method of delivery. Gauging of
Product received, delivered and in storage will be taken jointly by
representatives of the Parties; provided, that if Customer does not have
representatives present for gauging, Owner’s gauging will be conclusive, absent
fraud or manifest error. Customer may use an Independent Inspector at its own
expense.

8.2 Storage Tank meters and gauges will be certified and calibrated periodically
and after each completion of a repair or replacement of a meter. Such repairs
and replacements shall be at Owner’s expense. Such calibration shall be in
accordance with the latest applicable API/ASTM standards. If a meter or gauge is
determined by either Party to be defective or inoperative, such Party shall
immediately notify the other Party, and it will be the responsibility of the
Owner to promptly make repairs or replacements. In the event that Product was
received into Storage Tanks having a faulty meter or gauge, the Parties will
determine the correct volume of Product received. If the Parties are unable to
determine and agree on the correct volume of Product received, they will appoint
a mutually acceptable Independent Inspector to determine the correct quantity,
and the findings of the Independent Inspector shall be final and binding on the
Parties except for fraud or manifest error. The Parties shall share equally the
cost of the Independent Inspector under this Section 8.2.

Section 9. Product Loss and Product Gain.

9.1 During such time as Owner has custody of the Product pursuant to Section 6,
Owner will indemnify Customer against, and is responsible for, any Product Loss
that occurs while the Product is located at the Terminals or remains in the
Storage Tanks. In the event of the foregoing Product Losses, the total Barrels
of net Product Loss each calendar quarter will be determined and will be
replaced by Owner, or Owner will reimburse Customer the cost of such Product.

Section 10. Force Majeure.

10.1 If either Party is unable to perform or is delayed in performing, wholly or
in part, its obligations under this Agreement, other than the obligation to pay
funds when due, as a result of an event of Force Majeure, that Party may be
excused from such performance by giving the other Party prompt written notice of
any event that is or could become an event of Force Majeure with reasonably full
particulars thereof. The obligations of the Party giving notice, so far as such
obligations are affected by the event of Force Majeure, will be suspended
during, but not longer than, the continuance of the event of Force Majeure
beginning with the time that the event first occurs. The affected Party must act
with commercially reasonable diligence to overcome or remedy the event of Force
Majeure and resume performance as quickly as possible. Once the event of Force
Majeure is remedied, the affected Party shall notify the other Party that the
event of Force Majeure no longer affects such obligations. If Owner is excused
from providing service pursuant to this Agreement due to an event of Force
Majeure, the fees hereunder, not already due and payable, and the Minimum Use
Commitments, if any, that are directly affected by such Force Majeure event will
be excused or proportionately reduced, on a daily basis, for so long as the
Owner’s performance is excused due to the event of Force Majeure.

 

9



--------------------------------------------------------------------------------

10.2 The requirement that any Force Majeure event be remedied with all
reasonable diligence shall not require the settlement of strikes, lockouts, or
other labor difficulty by the Party claiming excuse due to an event of Force
Majeure contrary to its wishes.

10.3 If either Party is rendered unable to perform by reason of an event of
Force Majeure for a period in excess of one year, then either Party may
terminate this Agreement with respect to the portion of the Terminals and the
Storage Tanks affected by such Force Majeure event upon written notice to the
other Party.

10.4 Notwithstanding any other provision in this Agreement, in no event will
Owner be deemed to be in breach of this Agreement as a result of the closure of
the Terminal and Storage Tank located at Gloucester City, NJ as a result of the
exercise of the Gloucester Option and in such event, the Minimum Use Commitments
affected by such closure will not be reduced or excused.

Section 11. Inspection of and Access to the Storage Tanks.

11.1 Customer shall have the right during Owner’s normal business hours and
after reasonable notice to Owner so as not to disrupt the operations of the
Terminals or the Storage Tanks or Owner’s other operations (i) to make periodic
operational inspections of the Terminals and Storage Tanks, (ii) to conduct
audits of any pertinent books and records, including those related to receipts,
deliveries and inventories of Product, and (iii) to conduct physical
verifications of the amount of Product delivered to the Terminals and stored in
the Storage Tanks. Customer’s right and that of its authorized representatives
to inspect the Terminals and Storage Tanks will be exercised by Customer in a
way that will not interfere with or diminish Owner’s control over or its
operation of the Terminals or Storage Tanks and will be subject to reasonable
rules and regulations promulgated by Owner.

11.2 Customer acknowledges that any grant of the right of access to the
Terminals and Storage Tanks under this Agreement or under any document related
to this Agreement is a grant of a license only and shall convey no interest in
or to the Terminals or Storage Tanks or any part of it, and may be withdrawn by
Owner at its discretion at any time.

Section 12. Assignment.

This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of Owner. Customer covenants that it will not by
operation of law or otherwise assign, hypothecate, pledge, encumber or mortgage
this Agreement, or any part of or right or obligation under it, without the
prior written consent of Owner in each instance; provided, however, (i) Customer
shall be allowed to pledge and hypothecate its interest hereunder to the lenders
under its credit facilities and (ii) Owner recognizes that the Customer intends
to contract with Third Parties related to the storage and terminalling of
Product which will require the use of the Owner’s services, and the foregoing
limitation shall not prevent such activities, but in no event shall such
activities give any Third Party any rights against Owner, and the Third Parties
shall look solely to Customer for performance. For purposes of this Section,
“assign” will be considered to include any change in the majority ownership or
control of Customer or Owner, as applicable. The foregoing limitation on the
right to assign is intended to be not only a covenant but a full and absolute
withholding of the power and authority to assign, transfer, hypothecate,
encumber or mortgage this Agreement, and any attempt by Customer to assign,
transfer, hypothecate, encumber or mortgage this Agreement will be null and void
and need not be recognized by Owner for any purpose. Owner may, however, ignore
any such attempt to assign, transfer, hypothecate, encumber or mortgage this
Agreement and may continue to deal with Customer as if such attempt had never
been made and continue to look to and demand of Customer full performance of all
terms, conditions and provisions of this Agreement, including the Minimum Use
Commitment. The consent by Owner to any

 

10



--------------------------------------------------------------------------------

assignment, hypothecation, pledge, encumbrance, mortgage or use of this
Agreement will not constitute a waiver of Owner’s right to withhold its consent
to any other or further assignment, hypothecation, pledge, encumbrance, mortgage
or use of the Agreement. The absolute and unconditional prohibitions contained
in this Section and Customer’s agreement to them are material inducements to
Owner to enter into this Agreement, and any breach of them will constitute a
material default under this Agreement permitting Owner to exercise all remedies
provided for in this Agreement or by law.

Notwithstanding anything hereinabove to the contrary, Owner shall be permitted
to sell or otherwise transfer all or part of the Terminals and Storage Tanks to
an Affiliate, whether by sale or by operation of law, provided, such Affiliate
agrees to be bound the terms and conditions of this Agreement with respect to
the Terminals and Storage Tanks transferred to it. Owner shall likewise be
permitted to sell or otherwise transfer all or part of the Terminals or the
Storage Tanks to a non-Affiliate, provided, such non-Affiliate agrees to be
bound the terms and conditions of this Agreement with respect to the Terminals
and Storage Tanks transferred to it, provided, further, that such sale or
transfer to a non-Affiliate shall not be permitted if (i) such sale or transfer
would have a material adverse effect on the transactions contemplated under this
Agreement or (ii) such sale or transfer is made to a Third Party that Customer
reasonably deems to be unacceptable based upon a review of such Third Party’s
creditworthiness, financial capabilities, and ability to operate the Terminals
and Storage Tanks. Owner shall give Customer written notice of any proposed sale
or other transfer at least sixty (60) days prior to the sale or other transfer
and, in the case of a transfer to a Third Party, shall set out the name and
sufficient background information about the proposed transferee to allow the
Customer to reasonably determine whether the transfer would have a material
adverse effect on the transactions under the Agreement. Customer will, before
the end of the sixty (60) days, deliver its written consent to the transfer to
Owner, not to be unreasonably withheld, or else give notice of its objection to
the transfer and the reason or reasons for its objection.

Section 13. Notice.

Any notice required under this Agreement must be in writing and will be deemed
received when actually received and delivered by (i) United States mail,
certified or registered, return receipt requested, (ii) confirmed overnight
courier service, or (iii) confirmed facsimile transmission properly addressed or
transmitted to the address of the Party indicated in Attachment “A” or to such
other address or facsimile number as one Party shall provide to the other Party
in accordance with this provision. Unless provided otherwise herein, all
statements, payments and other documents to be delivered pursuant to this
Agreement shall also be delivered to the address of the Party indicated in
Attachment “A”.

Section 14. Compliance with Law and Safety.

14.1 Customer warrants that the Product tendered by it has been produced,
transported and handled in full compliance with all Applicable Law. Owner
warrants that the services provided by it under this Agreement are in full
compliance with all Applicable Law. Each Party also warrants that it may
lawfully receive and handle the Product, and it will furnish to the other Party
any evidence required to provide compliance with Applicable Law and to file with
applicable Governmental Authorities reports evidencing such compliance with
Applicable Law.

14.2 Customer will furnish Owner with information (including material safety
data sheets) concerning the safety and health aspects of the Product terminalled
or stored under this Agreement. Owner will communicate such information to all
persons who may be exposed to or may handle such Product, including without
limitation, Owner’s agents and contractors.

 

11



--------------------------------------------------------------------------------

Section 15. Default, Waiver and Remedies.

15.1 The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

(a) either Party fails to pay any sum owed by it to the other Party under this
Agreement within fifteen (15) Business Days of the delivery to the defaulting
Party of a notice of default;

(b) either Party fails to satisfy any obligation or render any performance to
the other Party or breaches any covenant made to the Party under this Agreement,
which breach of obligation, performance or covenant, if capable of being cured,
is not cured to the reasonable satisfaction of the other Party within fifteen
(15) Business Days from the date that such Party receives notice that corrective
action is needed;

(c) either Party files a petition in bankruptcy or otherwise becomes subject to
the jurisdiction of a bankruptcy court;

(d) either Party to this Agreement shall repudiate, deny or disaffirm its
obligations under this Agreement;

(e) this Agreement is cancelled, terminated, revoked or rescinded without the
express prior consent of the other Party (except for a termination under
Section 10.3 hereof), or any proceeding shall have been commenced by any person
(other than either Party) seeking to cancel, revoke, rescind or disaffirm the
obligations of any Party to this Agreement (unless such Party is contesting the
proceeding in good faith and such proceeding is withdrawn or dismissed with
prejudice within 15 days); or

(f) the failure to provide an assurance of future performance under
Section 17.2.

15.2 The waiver by the non-defaulting Party of any right under this Agreement
will not operate to waive any other such right nor operate as waiver of that
right at any future date upon another default by either Party under this
Agreement, and a single or partial exercise of any right, power or privilege by
one Party in the event of the other Party’s default will not preclude any
subsequent or further exercise of that right, power, or privilege or the
exercise of any other right, power, or privilege. Nothing in this Section 15.2
is intended in any way to limit or prejudice any other rights or remedies the
non-defaulting Party may have under this Agreement, under Applicable Law or in
equity. The remedies provided in this Agreement are not exclusive and, except as
otherwise expressly limited by this Agreement, are in addition to all other
remedies of the non-defaulting Party at law or in equity. Acceptance by Owner of
any payment from Customer for any charge or service after termination of this
Agreement shall not be deemed a renewal of this Agreement under any
circumstances. Notwithstanding any provision in this Agreement to the contrary,
if Customer is not then in default, Customer shall be entitled to remove its
Product from the Terminals and Storage Tanks at any time if Owner is in default
under this Agreement.

15.3 Upon the occurrence and during the continuance of an Event of Default, and
at any time thereafter, the non-defaulting Party may, by delivery of written
notice to the defaulting Party, take any or all of the following actions,
without prejudice to the rights of the non-defaulting Party to enforce its
claims against the defaulting Party and to enforce any other remedies provided
by law: (a) withhold or suspend its performance under this Agreement without
prior notice; (b) immediately terminate this Agreement in whole or in part; and
(c) enforce any and all rights and interests created and existing under this
Agreement or arising under Applicable Law, including, without limitation, all
rights and remedies existing under any security documents and all rights of
setoff. The enumeration of the foregoing rights is not intended to be exhaustive
and the exercise of any right shall not preclude the exercise of any other
rights, all of which shall be cumulative.

 

12



--------------------------------------------------------------------------------

Section 16. Insurance.

16.1 Workers’ Compensation Insurance. At all times during the term of this
Agreement, each Party shall carry and maintain in force, workers’ compensation
insurance, with policy limits equal to or greater than the statutory
requirements of the states in which the Storage Tanks are located and employers’
liability insurance with policy limits equal to or greater than $3,000,000 for
each accident, $3,000,000 for each employee and $3,000,000 as to each disease.
In the event either Party leases employees, then lessee Party shall cause lessor
Party to carry workers’ compensation and/or employer’s liability insurance at
the levels set forth above.

16.2 General Liability Insurance. At all times during the term of this
Agreement, each Party shall carry and maintain in force, comprehensive general
liability insurance, with a minimum $3,000,000 combined single limit. The
Owner’s commercial general liability insurance shall include coverage for
Product Loss for Product in the care, custody and control of Owner and shall
cover “sudden and accidental pollution” events.

16.3 Automobile and Truck Insurance. At all times during the term of this
agreement, each Party shall carry and maintain in force, commercial automobile
liability insurance with a minimum $3,000,000 combined single limit per
occurrence for owned, hired and non-owned automotive equipment. If work is to be
performed by either Party involving hauling Product subject to section 29 and 30
of the Motor Carrier Act of 1980, then coverage shall include broadened
pollution coverage using ISO endorsement CA-99-48 Broadened Pollution Coverage –
Truckers, or an endorsement that offers similar or greater coverage.

16.4 Customer’s Product Insurance. Insurance on Customer’s Product, if any, that
may be desired by Customer, shall be carried by Customer at Customer’s expense.
Should Customer elect to carry Product insurance, then each policy of insurance
shall be endorsed to provide a waiver of subrogation rights in favor of Owner
and its affiliates.

16.5 Miscellaneous Insurance Provisions.

(a) The above stipulated levels of insurance coverage may be satisfied through
primary insurance or a combination of primary and excess or umbrella liability
insurance.

(b) Either Party may elect to self-insure for the coverages required by this
Section 16 upon written approval by other Party.

(c) Either Party may elect deductibles to the coverages required by this
Section 16 upon the written approval by other Party.

(d) The mere purchase and existence of insurance coverage shall not reduce or
release either Party from any liabilities incurred or assumed under this
Agreement.

Section 17. Security and Credit.

17.1 If Customer fails to pay the sums owed by it to Owner pursuant to this
Agreement when due, Owner shall provide Customer with notice of default as
provided in this Agreement and an opportunity to cure such default within a
period of fifteen (15) days from delivery of such notice. If

 

13



--------------------------------------------------------------------------------

Customer has not cured such default within such fifteen (15) day cure period,
Owner may exercise any of the remedies provided in Section 15.3 or proceed in
accordance with Applicable Law to recover its damages, including, without
limitation, all costs, reasonable attorney fees, and expenses incurred by Owner
in the recovery of fees owed to Owner by Customer.

17.2 If at any time Owner believes in good faith that the ability of the
Customer to perform under this Agreement has been impaired or is unsatisfactory,
advance cash payment or other assurance of future performance acceptable to
Owner, including letters of credit, will be given by Customer upon demand by
Owner to cover fees that are reasonably anticipated to become due under this
Agreement over the remaining Term. Failure to provide an assurance of future
performance pursuant to this paragraph shall be deemed an Event of Default under
Section 15.1.

17.3 If any insolvency, bankruptcy, receivership, or similar proceedings are
initiated by or against Customer, on the day immediately before such event, any
fees for services rendered or to be rendered under this Agreement and any fees
required to be paid for the remaining Term of this Agreement, will become
immediately due and payable, and this Agreement will terminate, without
prejudice to any other rights or remedies it may have under this Agreement or
the law.

Section 18. Indemnity.

18.1 Indemnity. Subject to Section 7, each Party (the “Indemnifying Party”)
shall indemnify and hold the other Party, its Affiliates, and their employees,
directors, officers, representatives, agents and contractors (collectively, the
“Indemnified Party”) harmless from and against any and all Liabilities arising
from the Indemnifying Party’s (i) breach of this Agreement, (ii) gross
negligence or willful misconduct of it, its Affiliates and their employees,
directors, officers, representatives, agents or contractors in connection with
the performance of such Party’s obligations under this Agreement, or
(iii) failure to comply with Applicable Law with respect to the sale,
transportation, storage, handling or disposal of the Product, unless and to such
extent that such Liability results from the Indemnified Party’s breach of this
Agreement, gross negligence or willful misconduct, or failure to comply with
Applicable Law.

18.2 No Third Party Rights. The Parties’ obligations to defend, indemnify and
hold each other harmless under the terms of this Agreement shall not vest any
rights in or enforceable by any Third Party, whether a Governmental Authority or
private entity, nor shall they be considered an admission of liability or
responsibility for any purposes other than those enumerated in this
Agreement. The terms of this Agreement are enforceable only by the Parties, and
no Third Party, including a member of Owner, shall have a separate right to
enforce any provision of this Agreement, or to compel any Party to comply with
the terms of this Agreement.

18.3 Notice. The Indemnified Party shall notify the Indemnifying Party as soon
as practicable after receiving notice of any claim or proceeding brought against
it that might give rise to an indemnity claim under this Agreement (a “Third
Party Claim”) and shall furnish to the Indemnifying Party the complete details
within its knowledge. Any delay or failure by the Indemnified Party to give
notice to the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations except to the extent, if any, that the Indemnifying Party shall have
been materially prejudiced by reason of such delay or failure.

18.4 Claims. The Indemnifying Party shall have the right to assume the defense,
at its own expense and by its own counsel, of any Third Party Claim; provided,
however, that such counsel is reasonably acceptable to the Indemnified
Party. Notwithstanding the Indemnifying Party’s appointment of counsel to
represent an Indemnified Party, the Indemnified Party shall have the right to
employ separate counsel reasonably acceptable to the Indemnifying Party, and the
Indemnifying Party shall bear

 

14



--------------------------------------------------------------------------------

the reasonable fees, costs and expenses of such separate counsel if in the
Indemnified Party’s reasonable judgment (i) the use of counsel chosen by the
Indemnifying Party to represent the Indemnified Party would present such counsel
with a conflict of interest or defenses are available to the Indemnified Party
that are not available to the Indemnifying Party (ii) the Indemnifying Party
shall not have employed counsel to represent the Indemnified Party within a
reasonable time after notice of the institution of such Third Party Claim. If
requested by the Indemnifying Party, the Indemnified Party agrees to reasonably
cooperate with the Indemnifying Party and its counsel in contesting any claim or
proceeding that the Indemnifying Party defends, including, if appropriate,
making any counterclaim or cross-complaint. All reasonably incurred costs and
expenses incurred in connection with the Indemnified Party’s cooperation shall
be borne by the Indemnifying Party.

18.5 Settlement. No Third Party Claim may be settled or compromised by (i) the
Indemnified Party without the consent of the Indemnifying Party or (ii) by the
Indemnifying Party without the consent of the Indemnified Party. Notwithstanding
the foregoing, an Indemnifying Party shall not be entitled to assume
responsibility for and control of any proceeding if such proceeding involves an
Event of Default by the Indemnifying Party under this Agreement which shall have
occurred and be continuing.

Section 19. Construction of Agreement.

19.1 Headings. The headings of the sections and subsections of this Agreement
are for convenience only and shall not be used in the interpretation of this
Agreement.

19.2 Amendment or Waiver. This Agreement may not be amended, modified or waived
except by written instrument executed by officers or duly authorized
representatives of the respective Parties.

19.3 Severability. Any provision of this Agreement that is prohibited or not
enforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
only to the extent of the prohibition or lack of enforceability without
invalidating the remaining provisions of this Agreement, or affect the validity
or enforceability of those provisions in another jurisdiction or the validity or
enforceability of this Agreement as a whole.

19.4 Entire Agreement and Conflict with Attachments. This Agreement (including
Attachments) contains the entire and exclusive agreement between the Parties
with respect to the subject matter hereof, and there are no other promises,
representations, or warranties affecting it. The terms of this Agreement may not
be contradicted, explained or supplanted by any usage of trade, course of
dealing or course of performance and any other representation, promise,
statement or warranty made by either Party or their agents that differs in any
way from the terms contained herein will be given no force or effect. In the
case of any conflict between the body of this Agreement and any of its
Attachments, the terms contained in the Attachments will govern.

19.5 Law. This Agreement will be construed and governed by the laws of the State
of Oklahoma except the choice of law rules of that State that may require the
application of the laws of another jurisdiction.

19.6 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory Parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

19.7 Further Assurances. Subject to the terms and conditions of this Agreement,
each of the Parties hereto will use commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary under applicable laws and regulations to consummate the transactions
contemplated by this Agreement.

 

15



--------------------------------------------------------------------------------

19.8 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended or shall be construed to confer upon or give
to any Person (including any limited partners of SemGroup Energy Partners, L.P.)
other than the Parties hereto and their successors or permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

16



--------------------------------------------------------------------------------

This Agreement has been executed by the authorized representatives of each Party
as indicated below as of the Effective Date.

 

SemMaterials, L.P. By:   SemOperating G.P., L.L.C. Its:   General Partner By  

/s/ Frank R. Panzer

Name:   Frank R. Panzer Title:   President of SemMaterials SemMaterials Energy
Partners, L.L.C. By  

/s/ Kevin L. Foxx

Name:   Kevin L. Foxx Title:   President and Chief Executive Officer

Signature Page to

Terminalling and Storage Agreement

by and between

SemMaterials, L.P.

and

SemMaterials Energy Partners, L.L.C.

dated as of February 20, 2008



--------------------------------------------------------------------------------

ATTACHMENT “A”

 

1. Customer Notice and Billing Address

SemMaterials, L.P.

6502 South Yale

Tulsa, Oklahoma 74136

 

2. Owner Notice Address

SemMaterials Energy Partners L.P.

Two Warren Place

6120 South Yale Avenue, Suite 700

Tulsa, Oklahoma 74136

 

3. Fees for Storage and Terminalling Services; Reimbursement of Energy Costs

 

  (a) Storage Service Fees:

Minimum Use Fee: Customer is required to use or pay for storage services on
5,000,000 Barrels per month (“Minimum Storage Commitment”) at charge of $** per
Barrel per month (“Base Storage Charge”). The determination of the number of
Barrels stored per month shall be calculated based on the average of (1) the
number of Barrels of Product stored at the end of the prior month and (2) the
number of Barrels of Product stored at the end of the current month, in each
case determined in accordance with Section 8.1 of this Agreement. The Minimum
Storage Commitment fees will be payable in full, in cash, on a monthly basis
(unless the failure to achieve the Minimum Storage Commitment results from
Owner’s inability or failure to provide the services, as specified in this
Agreement). Should the initial month under this Agreement be less than a full
month, the Minimum Storage Commitment for that month shall be proportionately
reduced to reflect the actual time period.

Fees for Additional Storage: To the extent that the number of barrels stored on
behalf of Customer exceeds the Minimum Storage Commitment set forth above in any
given Month, Customer shall pay for such services an amount equal to 110% of the
Base Storage Charge per Barrel for such excess barrels. This charge will be
invoiced and will be payable monthly.

 

  (b) Terminalling Fees:

Minimum Use Fee: “Throughput” means the aggregate quantity of Product moved
through Owner’s Storage Tanks on behalf of Customer under this Agreement and
such quantity shall be calculated on a monthly basis based upon (1) the number
of Barrels stored at the end of the prior month, plus (2) receipts of Product at
the Storage Tanks during such month, less (3) the number of Barrels of Product
stored at the end of such month, all as determined in accordance with
Section 8.1 of this Agreement. Transfers of Product between Owner’s Storage
Tanks, regardless of location, will not be considered Throughput. Customer is
required to use or pay for throughput services on ** Tons per calendar quarter

 

** Certain confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

(“Minimum Throughput Commitment”) at a charge of $** per Ton. The Minimum
Throughput Commitment fees per calendar quarter will be payable in advance, in
full, in cash, on a monthly basis in three equal payments (unless the failure to
achieve the Minimum Throughput Commitment results from Owner’s inability or
failure to provide the services, as specified in the Agreement). Should the
initial calendar quarter under this Agreement be less than a full calendar
quarter, the Minimum Throughput Commitment for that quarter shall be
proportionately reduced to reflect the actual time period.

Fees for Additional Throughput: If throughput in any calendar quarter during the
term hereof exceeds the Minimum Throughput Commitment, then Customer shall pay
for such services at a charge of $** per Ton for such excess Tons. This charge
will be invoiced in the final month of a calendar quarter.

 

  (c) CPI Index Adjustments of Fees:

The fees set forth in paragraphs (a) and (b) above will be subject to adjustment
as of the first day of July of each year beginning on July 1, 2009. The fee then
in effect will be adjusted by the percentage increase or decrease in the
Consumer Price Index- All Urban Consumers for the last calendar year compared to
the immediately preceding calendar year as published by the United States
Department of Labor, Bureau of Labor Statistics, or any other successor or
substitute agency or authority; provided, however, no fee, as adjusted, will
ever be less than the original amount of said fee set forth in this Attachment
“A”.

 

  (d) Reimbursement of Energy Costs:

Customer shall reimburse Owner for all direct energy costs (e.g., electricity,
natural gas, steam) attributable to the services provided hereunder. Direct
energy costs will be based upon usage as determined by metering equipment that
serves the facility where the Storage Tanks are located. Energy costs will be
invoiced monthly for the prior month’s energy usage.

 

4. Operating Hours

24 Hours per day, 7 days per week.

 

5. Terminals

Terminals means (i) the asphalt cement and residual fuel storage Terminals of
Owner as listed in Attachment A-1 attached hereto, and as may be amended from
time to time, and (ii) any asphalt cement or residual fuel storage terminals as
are subsequently acquired or constructed by the Owner to replace such existing
asphalt cement and residual fuel storage terminals, provided, Terminals shall
not include any of Customer’s asphalt manufacturing or processing facilities and
equipment that are located at any Terminal

 

** Certain confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

6. Term

The initial term of this Agreement (the “Initial Term”) begins on the Effective
Date and ends December 31, 2014. At the end of the Initial Term, this Agreement
will automatically extend for successive periods of one Contract Year each (each
such period being an “Extended Term”), unless either Party notifies the other at
least twelve Months before the end of the Initial Term or the then-current
Extended Term, if any, that it desires to terminate the Agreement effective at
the end of the Initial Term or the then current Extended Term, if any. The
Initial Term together with all Extended Terms, if any, will be deemed the “Term”
of this Agreement. For a period of two (2) Calendar Years after the termination
or expiration of this Agreement, Owner shall have a preferential right to match
any bona fide Third Party offer for any storage or throughput services provided
to Customer on the same terms and conditions specified in the Third Party offer.
Customer shall not be obligated to accept Owner’s offer to provide such services
unless Owner agrees to provide the services to Customer on the terms and
conditions set forth in the Third Party offer.

 

1



--------------------------------------------------------------------------------

ATTACHMENT “A-1”

Terminals

Ardmore, OK

Austin, TX

Bay City, MI

Billings, MT

Boise, ID

Catoosa, OK (Emulsion plt)

Catoosa, OK (Port 33)

Chicago, IL Marine Oil

Columbus, OH

Denver C, CO

Denver K, CO

Dodge City, KS

El Dorado, KS

Ennis, TX

Fontana, CA

Garden City, GA

Gloucester City, NJ

Grand Island, NE

Grand Jct, CO

Halstead, KS

Las Vegas, NV

Lawton, OK

Little Rock, AR

Lubbock, TX

Memphis Emulsion, TN

Memphis TN

Morehead City, NC

Muskogee, OK

N. Salt Lake City, UT

New Madrid, MO

Newport News, VA

Northumberland, PA

 

1



--------------------------------------------------------------------------------

Parsons, TN

Pasco, WA

Pekin, IL

Port of Catoosa, OK

Pueblo, CO

Reading, PA

Saginaw, TX

Salina, KS

Sedalia, MO

Spokane (Hillyard), WA

Spokane (Valley), WA

St. Louis, MO

Warsaw, IN

Woods Cross, UT

 

2



--------------------------------------------------------------------------------

ATTACHMENT “B”

Asphalt Cement meeting the following specifications: all viscosity and
penetration for graded paving, including, but not limited to, AC-5, AC-7, AC-10,
AC-13, AC-15, AC-20, AC-30, AC-40/50, RA-800, RA-900, RA-925 and all asphalt
emission base stock products.

Residual Fuel oils meeting the following specifications: all residual fuel oil
products, including but not limited to, vacuum gas oil, carbon black oil, vacuum
tower bottoms, light cycle oils, FCC bottoms and flux.

 

1